Citation Nr: 0804679	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-20 052A	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals on 
August 17, 2001, should be reversed or revised on the basis 
of clear and unmistakable error (CUE) for failing to assign 
an effective date earlier than May 15, 1998, for a 70 percent 
staged rating and for failing to assign an effective date 
earlier than August 20, 1998, for a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD).

(The issue of entitlement to a disability rating higher than 
10 percent for arteriosclerotic coronary artery disease, 
status post angioplasty and coronary artery bypass graft, 
will be addressed in a separate Board decision.  Before 
deciding that claim, the Board is remanding it to the RO for 
additional development)


REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran, who is the moving party, served on active duty 
from December 1965 to December 1967.  

In December 2003, the Board determined there was no CUE in 
an August 2001 Board decision that had denied entitlement to 
effective dates, respectively, for the assignment of a 70 
percent rating and a 100 percent rating for the veteran's 
service-connected PTSD.  

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In November 2005, the 
Court vacated that December 2003 Board decision pursuant to 
a joint motion and remanded the case for compliance with 
directives specified.  The Court noted the Board had 
essentially concluded the veteran's CUE motion was 
improperly pled and, therefore, the proper remedy was to 
dismiss his CUE motion without prejudice to refiling.

In January 2006, however, after receiving the case back from 
the Court, the Board issued a decision again denying the 
veteran's CUE claim on the merits rather than dismissing the 
claim without prejudice to refiling, as set forth in the 
joint motion.  As a result, in a September 2007 memorandum 
decision, the Court vacated the Board's January 2006 
decision for failing to dismiss the veteran's CUE claim 
without prejudice to refilling, as required by the Court's 
November 2005 order.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 
425 (2006) (holding that the duty to ensure compliance with 
the Court's order extends to the terms of the agreement 
struck by the parties that forms the basis of the joint 
motion to remand).  

So this case is once again before the Board, which will now 
dismiss the veteran's CUE claim without prejudice to 
refiling.




FINDING OF FACT

The veteran has alleged no specific error of fact or law in 
the Board decision dated August 17, 2001.

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the Board's August 17, 2001 decision based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision; the legal or 
factual basis for such allegations; and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

Unfortunately, the specific requirements of 38 C.F.R. 
§ 20.1404(b) have not been met in this case.  The CUE motion 
was filed at the Board in December 2002.  The veteran argued 
there was CUE in the Board's August 2001 decision.  
The crux of his argument was that, as he was unemployable 
prior to May 15, 1998, an earlier effective date is warranted 
both for the assignment of the 70 percent staged rating the 
Board granted as of that date as well as an effective date 
earlier than August 20, 1998, for the 100 percent schedular 
rating.  



In essence, the veteran has failed to clearly and 
specifically allege CUE, or errors, of fact or law in the 
Board's August 2001 decision; the legal or factual basis for 
such allegations; and why the result would have been 
manifestly different but for the alleged error.  Instead, he 
has merely set forth nonspecific allegations that the Board 
failed to properly follow the applicable regulations in 
assigning effective dates for his 70 and 100 percent ratings 
for his PTSD.  These nonspecific allegations are insufficient 
to satisfy the pleading requirements of 38 C.F.R. 
§ 20.1404(b).  And because his motion fails to comply with 
these requirements set forth in 38 C.F.R. § 20.1404(b) 
(2007), the motion is dismissed without prejudice 
to refiling.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




